        Case 2:21-mj-00010-GMB Document 4 Filed 01/19/21 Page 1 of 14                      FILED
                                                                                  2021 Jan-19 PM 08:41
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA


                    UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF ALABAMA

UNITED STATES OF AMERICA

       v.                                         2:21-mj-00010

JOSHUA MATTHEW BLACK


       MEMORANDUM IN SUPPORT OF PRETRIAL DETENTION

      For the reasons set forth below, the United States requests that the defendant

be detained. The defendant, armed with a knife, participated in the siege that

occurred at the United States Capitol on January 6, 2021, ultimately finding his way

to the floor of the United States Senate. The defendant has stated that Jesus told him

to go to Washington at that time, and that if he were told to go again, he would.

Describing himself and those around him as “patriots” the defendant has said that he

was obeying the Constitution as it requires the government to be abolished or

overthrown when it has become as “crooked” as it is now. After being told by an

acquaintance that he was wanted by the FBI, the defendant says that he deleted things

from his phone, which had been with him at the Capitol.

      When interviewed by the FBI, he said, among other things, that all his guns

were legal, that he does not want to kill anyone, but that he does not know what will

happen next. Detention is authorized in this case because, as explained below, the

defendant poses a risk of non-appearance, he has committed a felony that involves

                                          1
        Case 2:21-mj-00010-GMB Document 4 Filed 01/19/21 Page 2 of 14




the use or carrying of a dangerous weapon (a knife), and he poses an ongoing danger

to the community that no conditions of pretrial release can mitigate. See 18 U.S.C.

§ 1342(f)(E), (f)(2)(A), (f)(2)(B), and (g)(4).

      At the hearing tomorrow, the United States will rely on the Pretrial Services

Report (“PTS Report”), on proffered facts contained below detailing the attack on

the United States Capitol on January 6, 2021, and the defendant’s actions during the

attack and after. If the Court wishes to hear testimony from an FBI Agent, one will

be available at the hearing.

                    FACTS AND PROCEDURAL HISTORY

                               THE CURRENT OFFENSE

      The U.S. Capitol, which is located at First Street, SE, in Washington, D.C., is

secured 24 hours a day by U.S. Capitol Police. Restrictions around the U.S. Capitol

include permanent and temporary security barriers and posts manned by U.S. Capitol

Police. Only authorized people with appropriate identification are allowed access

inside the U.S. Capitol.

      On January 6, 2021, the exterior plaza of the U.S. Capitol was closed to

members of the public.

      On January 6, 2021, a joint session of the United States Congress convened at

the U.S. Capitol. During the joint session, elected members of the United States

House of Representatives and the United States Senate were meeting in separate


                                           2
        Case 2:21-mj-00010-GMB Document 4 Filed 01/19/21 Page 3 of 14




chambers of the U.S. Capitol to certify the vote count of the Electoral College of the

2020 Presidential Election, which had taken place on November 3, 2020. The joint

session began at approximately 1:00 p.m. Shortly thereafter, by approximately 1:30

p.m., the House and Senate adjourned to separate chambers to resolve a particular

objection. Vice President Mike Pence was present and presiding, first in the joint

session, and then in the Senate Chamber.

      As the proceedings continued in both the House and the Senate, and with Vice

President Mike Pence present and presiding over the Senate, a large crowd gathered

outside the U.S. Capitol. As noted above, temporary and permanent barricades were

in place around the exterior of the U.S. Capitol building, and U.S. Capitol Police

were present and attempting to keep the crowd away from the U.S. Capitol building

and the proceedings underway inside.

      At approximately 2:00 p.m., certain individuals in the crowd forced their way

through, up, and over the barricades, and officers of the U.S. Capitol Police, and the

crowd advanced to the exterior façade of the building. The crowd was not lawfully

authorized to enter or remain in the building and, prior to entering the building, no

members of the crowd submitted to security screenings or weapons checks by U.S.

Capitol Police Officers or other authorized security officials.

      At such time, the certification proceedings were still underway and the

exterior doors and windows of the U.S. Capitol were locked or otherwise secured.


                                           3
        Case 2:21-mj-00010-GMB Document 4 Filed 01/19/21 Page 4 of 14




Members of the U.S. Capitol Police attempted to maintain order and keep the crowd

from entering the Capitol; however, shortly after 2:00 p.m., individuals in the crowd

forced entry into the U.S. Capitol, including by breaking windows and by assaulting

members of the U.S. Capitol Police, as others in the crowd encouraged and assisted

those acts.

      Shortly thereafter, at approximately 2:20 p.m. members of the United States

House of Representatives and United States Senate, including the President of the

Senate, Vice President Mike Pence, were instructed to—and did—evacuate the

chambers. Accordingly, all proceedings of the United States Congress, including the

joint session, were effectively suspended until shortly after 8:00 p.m. the same day.

In light of the dangerous circumstances caused by the unlawful entry to the U.S.

Capitol, including the danger posed by individuals who had entered the U.S. Capitol

without any security screening or weapons check, Congressional proceedings could

not resume until after every unauthorized occupant had left the U.S. Capitol, and the

building had been confirmed secured. The proceedings resumed at approximately

8:00 pm after the building had been secured. Vice President Pence remained in the

U.S. Capitol from the time he was evacuated from the Senate Chamber until the

session resumed.

      During national news coverage of the aforementioned events, video footage

which appeared to be captured on mobile devices of persons present on the scene


                                         4
        Case 2:21-mj-00010-GMB Document 4 Filed 01/19/21 Page 5 of 14




depicted evidence of violations of local and federal law, including scores of

individuals inside the U.S. Capitol building without authority to be there.

      Photographs and videos of several of these persons were disseminated via

social media and other open source online platforms. Those persons include the

person depicted below wearing the red hat, camouflage jacket, and yellow gloves,

who appears to be bleeding from his left cheek. Law-enforcement officials have

probable cause to believe that person is BLACK, who resides in Leeds, Alabama:




      An individual using the username “LetUs Talk” has posted two videos on

YouTube. The following picture is a screenshot of the person speaking in the videos:




                                          5
        Case 2:21-mj-00010-GMB Document 4 Filed 01/19/21 Page 6 of 14




      Like the person appearing to be BLACK on the floor of the Senate Chamber,

the person speaking in the YouTube videos appears to be BLACK and appears to

have blood on his left cheek. In the YouTube videos, BLACK describes how he

suffered a wound to his face when he was shot with a projectile.

      In the YouTube videos, BLACK discusses entering the Capitol and the floor

of the Senate Chamber on January 6, 2021. He explained, “Once we found out Pence

turned on us and that they had stolen the election, like officially, the crowd went

crazy. I mean, it became a mob. We crossed the gate.” BLACK later said, “We just

wanted to get inside the building. I wanted to get inside the building so I could plead

the blood of Jesus over it. That was my goal.” He also admitted to possessing a

dangerous weapon: “I actually had a knife on me, but they never...I had too much


                                          6
        Case 2:21-mj-00010-GMB Document 4 Filed 01/19/21 Page 7 of 14




clothes on, it was freezing out there, you know, so. I never, I wasn't planning on

pulling it. I just carry a knife because I do. I work outside, and you need knives, you

know. I just, you're not allowed to carry guns in DC and I don't like being

defenseless.”

      BLACK also said that, once inside the Capitol, he “found a little spot, and

there was a glass door, and it said ‘US Senate’ on it. I said I need to get in there. I

just felt like the spirit of God wanted me to go in the Senate room, you know. So I

was about to break the glass and I thought, no, this is our house, we don’t act like

that. I was tempted to, I’m not gonna lie. Cause I’m pretty upset. You know? They

stole my country.” Later, describing what he did once inside the Senate Chamber,

the BLACK stated, “I had accomplished my goal. I pled the blood of Jesus on the

Senate floor. You know. I praised the name of Jesus on the Senate floor. That was

my goal. I think that was God’s goal.”

      On January 8, 2021, BLACK voluntarily met with a Special Agent of the FBI

in Moody, Alabama. During that meeting, BLACK stated he recorded YouTube

videos detailing his experience entering the Capitol and Senate Chamber. The

Special Agent who interviewed BLACK observed that BLACK had an injury on his

left cheek.

      The defendant was charged by Complaint in the District Court for the District

of Columbia with violating 18 U.S.C. § 1752 – restricted building or grounds.


                                          7
        Case 2:21-mj-00010-GMB Document 4 Filed 01/19/21 Page 8 of 14




Because he used or carried a deadly or dangerous weapon (a knife), the defendant is

subject to imprisonment for up to 10 years if convicted of that charge. He also was

charged with violating 40 U.S.C. § 5104 – violent entry and disorderly conduct.

                      THE PRETRIAL SERVICES REPORT

      The PTS Report issued January 19, concludes that the defendant poses a

nonappearance risk and a risk of danger to the community, and that there is no

condition or combination of conditions to reasonably assure the safety of the

community.

               ARGUMENT – DETENTION IS APPROPRIATE

      Pretrial detention is necessary to ensure the safety of the community, and the

appearance of the defendant as required. 18 U.S.C. § 3142(f). There is clear and

convincing evidence that the defendant would pose a danger to the community if

released, and there are no release conditions or combination of conditions that would

ensure the safety of the community.

      In addition to the violent entry and disorderly conduct charge (40 U.S.C.

§ 5104), the defendant is charged with a felony offense (18 U.S.C. § 1752(a) and

(b)), for being armed while in a restricted place – the Capitol. If convicted of this

charge, he can be sentenced to imprisonment for up to 10 years.

      There is a risk that the defendant will not abide by Court orders regarding his

future appearances. Pictures taken on the scene, his own YouTube videos, and other


                                         8
        Case 2:21-mj-00010-GMB Document 4 Filed 01/19/21 Page 9 of 14




video, leave no doubt that the defendant obstructed an official Government

proceeding on January 6, when he unlawfully entered the Capitol Building and went

to the Senate floor. As detailed below, the defendant believes his actions were

mandated by the Constitution as the present Government is “crooked” and corrupt.

His willingness to very publicly obstruct the official duties of the United States

Congress certifying the Electoral College vote count makes clear his complete

disregard for the importance of following Official Government Orders, which in this

case would be those of a United States District Court.

      For those reasons, and as described more fully below, the defendant should be

detained.

                            SECTION 3142 FACTORS

      In determining whether conditions of release can reasonably assure the

appearance of the defendant as required and the safety of any other person or the

community, the Court must take into account four statutory factors: (1) the nature

and circumstances of the offense charged; (2) the weight of the evidence against the

person; (3) the history and characteristics of the person, including his character,

physical and mental condition, family ties, employment, financial resources, length

of residence in the community, community ties, past conduct, history relating to drug

or alcohol abuse, criminal history, and record concerning appearance at court




                                         9
       Case 2:21-mj-00010-GMB Document 4 Filed 01/19/21 Page 10 of 14




proceedings; and (4) the nature and seriousness of the danger to any person or

community that would be posed by the person’s release. 18 U.S.C. § 3142(g).

                       Nature and Circumstances of the Offense

      The crimes charged involve participation in a siege which, for a time,

successfully stopped Congress’s certification of the votes of the Electoral College.

By his own admission, the defendant believes his actions to be mandated by the

Constitution. For instance, the defendant posted two videos to his YouTube channel,

LetUs Talk. In these videos, the defendant admits his participation in the siege and

explains why he was obligated to do so. Beneath the first video appears the

following statement:

      Whenever any form of government becomes destructive of these ends,
      it is the right of the people to alter or to abolish it, and to institute a new
      government, laying its foundation on such principles, and organizing
      its powers in such form, as to them shall seem most likely to [affect]
      their safety and happiness. I was just trying to obey the law.

      During his participation in the siege, the defendant was struck by a projectile.

Offered medical attention by those he believed to be law enforcement who,

according to the defendant, wished to pull him “behind enemy lines,” the defendant

stated in substance “No, I’m with them. I’m here to defend the constitution. I’m a

patriot.” The defendant also made the following statements in his YouTube videos

relevant to the nature and circumstances of the crime charged:

   • The goal was to show the politicians that the people run this country.


                                            10
    Case 2:21-mj-00010-GMB Document 4 Filed 01/19/21 Page 11 of 14




• Mob rule situation. The Patriots were pissed. There was so much anger.

• Next thing I know, I was up there at six riot gear type cops. Someone sprayed
  them with pepper spray.

• We’ve got to show these politicians we mean business.

• The defendant told a law enforcement officer inside the Capitol that the
  officer’s mission was over and that the officer might need to retreat.

• The “pissed off patriots” were there to defend the Constitution of the United
  States – it clearly says something – states that if the government gets as
  crooked as they are now, they need to be abolished or overthrown or
  something to that effect. So that’s what I was there for. I was obeying the
  Constitution.

• So I was walking around pleading the blood of Jesus, praising God. His
  Spirit was strong in there.
• It must have been the Spirit of God in me, because people tended to do what
  I said….it was amazing.

• Saw U.S. Senate on glass door – the Spirit of God wanted me to go in there.
  Was tempted to break window, but it was our house…….I’m pretty upset you
  know. They stole my country. My father, brother, grandfather fought for it.
  My family’s been fighting in wars for generations to defend this country.

• Everybody found out that we lost our country and they were pissed you
  know because the Constitution specifically says if they get out of line then
  we the people will abolish them and that’s what the Constitution said so
  that’s what we were doing.

• No organized plan, it was just we the people standing up to obey the
  Constitution and abolish a corrupt government. That’s what I mean but once
  we got in there what are we going to do? We can’t kill nobody I mean that
  ain’t gonna look right it’s all about PR, you know? I mean, it may come to
  that. I hope it don’t but it’s a democrat house, a crooked democrat house,
  crooked republicans too, in a crooked democrat senate, crooked republicans

                                     11
       Case 2:21-mj-00010-GMB Document 4 Filed 01/19/21 Page 12 of 14




      too, and now there’s a straight up crooked lying cheating you know
      President and I ain’t even gonna say nothing about Kamala Harris. I mean
      I’m a Christian - I ain’t supposed to talk bad about folks so I’m not
      going…but … you know how she got to the top but you know they’re the
      ones leading this country and they’re not the antichrist but they’re anti-
      Christian and they’re in charge now and ain’t nothing we can do to stop it.
      All they want to do is get rich and take away our freedoms and it’ll be a one-
      world government.

   • God bless America. I don’t know what’s coming next, but America has
     been stolen
                              Weight of the Evidence

      The weight of the evidence is overwhelming. The defendant is shown in video

on the Senate floor. He admitted in his YouTube videos and to the FBI that he was

present and possessed a knife.

                     History and Characteristics of the Person

      The defendant believes that the United States Government is corrupt and that

he and his fellow patriots were obeying the Constitution in their attempt to abolish

the Government. He has stated that he was led to the Capitol by Jesus and if called

to go again, he would. After being shot in the face, and spitting out a substantial

amount of blood (he says his mouth filled with blood 6-7 times), and after another

person at the Capitol dug out some portion of the projectile from his cheek, the

defendant continued on to the Senate floor, demonstrating a concerning persistency

in his actions. The defendant has stated that he did not want to go to Washington at

all, but that he felt the Lord wanted him to, so he went. Regarding the future, the

                                        12
         Case 2:21-mj-00010-GMB Document 4 Filed 01/19/21 Page 13 of 14




defendant has observed “God bless America. I don’t know what’s coming next, but

America has been stolen.”

      When interviewed by the FBI on January 8, the defendant said, among other

things, that America was mad (the ones who are paying attention), and that the only

thing that could happen now was an armed revolution. The defendant stated that he

did not want that to happen. He also commented that all his guns were legal and he

did not want to kill anyone but he did not know what would happen next. Asked

why he would have to kill anyone, the defendant responded “well I mean if they

come in here trying to take our guns or trying to turn America into slavery again, I

don’t want to see that.”

              Nature and Seriousness of the Danger to the Community

      For all of the reasons summarized above, the defendant poses a danger to the

community. It is evident that he believes he has a duty to participate in abolishing

the Government because of its crookedness and that if he is called to go again, he

would.




                                        13
Case 2:21-mj-00010-GMB Document 4 Filed 01/19/21 Page 14 of 14




                             Conclusion

For these reasons, the United States requests that the defendant be detained.

                                       Respectfully submitted.

                                       Prim F. Escalona
                                       United States Attorney


                                       /s/ Henry Cornelius
                                       Assistant United States Attorney




                                  14
